          Case 1:19-cr-10080-NMG Document 2171 Filed 09/09/21 Page 1 of 8




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

____________________________________
                                        )
UNITED STATES OF AMERICA,               )
                                        )
                                        )
v.                                      )
                                        )             Case No. 19-CR-10080-NMG
                                        )
GAMAL ABDELAZIZ, et al,                 )             REQUEST FOR ORAL ARGUMENT
                                        )
                    Defendants.         )
_______________________________________ )

                  MOTION TO INTERVENE AND QUASH TRIAL SUBPOENAS

         Pursuant to Rule 17 of the Federal Rules of Civil Procedure, Alex Garfio, Alexandra

Reisman (nee Bitterlin), and Scott Wandzilak respectfully move to intervene for the limited

purpose of asking this Court to quash trial subpoenas for their testimony served on August 25,

2021 by counsel for defendant John Wilson. Garfio, Reisman, and Wandzilak move to quash the

subpoenas on the grounds that they seek testimony that this court excluded in its pretrial rulings

on August 18, 2021. Final Pretrial Conference, DE #2101. Specifically, the Court ruled that

“[t]his trial is not going to be about the general admissions policy of the University of California

or the method it uses to admit students. USC is not on trial here, and I will not have this case

devolve into multiple side trials.” Transcript of DE #2101, DE #2108 at 6:11-22.

         In the interest of judicial economy, Garfio, Reisman, and Wandzilak join in and

incorporate the arguments set forth in Government’s Motion In Limine To Preclude Irrelevant

Evidence Concerning Uncharged Third Parties, which was filed on July 31, 2021 (DE #2101), as

well as the legal arguments in Pat Haden’s Motion to Intervene and Quash Trial Subpoena, filed

on August 17, 2021 (DE #2094).


ME1 37424384v.2
          Case 1:19-cr-10080-NMG Document 2171 Filed 09/09/21 Page 2 of 8




                                          BACKGROUND

I.       THE CHARGES AGAINST THE DEFENDANTS

         Defendants have been charged in a Fourth Superseding Indictment (“FSI”) with

conspiring with William “Rick” Singer” and others to commit fraud, bribery, and money

laundering. Defendant Wilson is also charged with two substantive counts of wire fraud, one

substantive bribery count, and one tax fraud count. The underlying allegations are that the

defendants falsely presented their children to university admissions departments as legitimate

athletes, and induced athletic department officials to recruit their children using quid pro quo

payments. The indictment does not allege that Garfio, Reisman or Wandzilak knew anything

about any bribes to Singer, test takers, or University of Southern California (“USC”) officials.

Similarly, it does not allege that any of them were aware of any of Singer’s or his clients’

misrepresentations relating to the athletic abilities of any applicant in order to facilitate their

admission to USC. Additionally, there is no suggestion that Garfio, Reisman or Wandzilak have

any knowledge of defendant Wilson’s purported tax fraud.

         Defendant Abdelaziz’s role in the conspiracy allegedly began in the summer of 2017.

FSI, DE #732 at ¶ 114. Defendant Abdelaziz allegedly paid Singer $300,000 to facilitate his

daughter’s admission to USC as a purported basketball recruit and misrepresented her athletic

accomplishments. FSI at ¶¶ 114, 117. According to the indictment, the admission’s process at

USC for defendant Abdelaziz’s daughter took place from approximately October of 2017 to

March of 2018. Id. at ¶¶ 118-20.

         Defendant Wilson allegedly agreed to pay Singer a total of $220,000 to facilitate his

son’s admission to the USC in 2013. FSI at ¶ 225. Singer, defendant Wilson, and USC’s former

water polo coach allegedly falsified awards and athletic accomplishments of his son so that

USC’s subcommittee for athletics admissions (“Subco”) would and did admit him as a purported


ME1 37424384v.2
          Case 1:19-cr-10080-NMG Document 2171 Filed 09/09/21 Page 3 of 8




water polo recruit. FSI at ¶¶ 227-34.

II.      DEFENDANTS’ SUBPOENAS

         On August 25, 2021, defendants served Garfio, Reisman, and Wandzilak with subpoenas

purporting to command their appearance to testify on September 13, 2021. During the meet and

confer process, defense counsel conceded that neither Reisman nor Wandzilak had any contact

with either defendant and were not involved in and had no knowledge of the admission process

for the defendants’ children to USC. Following the meet and confer meeting, counsel for Garfio,

Reisman, and Wandzilak requested that counsel for both of the defendants provide a summary of

the expected testimony of Garfio, Reisman, and Wandzilak in order to adequately assess their

Fifth Amendment rights and in light of the Court's pretrial ruling on August 18, 2021 limiting the

scope of the issues at trial. Initially, counsel for Wilson stated that with respect to Alex Garfio,

he would seek testimony about the preparation and presentation of Wilson’s son’s application

that was processed through Subco, and also about the general Subco process and USC

fundraising. More recently, counsel wrote that he expected to ask Garfio about his direct

involvement with Johnny Wilson’s application to USC and the SubCo approval, as well as “the

Athletic Department’s customs and practices for both SubCo and fundraising.” Lastly, counsel

indicated that he would seek testimony from Garfio that bore upon the defense of the tax charge

and suggested that the Court would have to assess during the trial on a question by question basis

the admissibility of Garfio’s testimony regarding the Athletic Department’s customs and

practices for both SubCo and fundraising and the tax charge.

         Counsel also agreed that neither Wandzilak nor Reisman had any contact with Wilson or

involvement in Wilson’s son’s application or admission to USC. More recently, counsel offered

that he expected to seek testimony from Reisman and Wandzilak concerning the Athletics




ME1 37424384v.2
          Case 1:19-cr-10080-NMG Document 2171 Filed 09/09/21 Page 4 of 8




Department’s customs and practices for both SubCo and fundraising – which are the same topics

about which they seek testimony from Garfio – and the expectation of honest services that USC

employees should have met. Finally, counsel claimed that these witnesses’ testimony was also

relevant to the defense of the tax charge. These explanations are inaccurate, run afoul of the

Court's ruling, and are not relevant.

                                        LEGAL STANDARD

         “Intervention is appropriate as of right when the disposition of an action may impair or

impede the applicant’s cognizable interest.” In re Grand Jury Subpoena, 274 F.3d 563, 570 (1st

Cir. 2001) (citations omitted). Garfio, Reisman, and Wandzilak’s interests in quashing the

subpoena will not be adequately represented by either party in this criminal case. As of this

filing, the defendants oppose this motion, and the government is taking no position.

         Subpoenas seeking testimony for use in a criminal trial are governed by Federal Rule of

Criminal Procedure 17. See also Bowman Dairy Co. v. United States, 341 U.S. 214, 220 (1951).

The proponent of a Rule 17 subpoena must demonstrate “(1) relevancy; (2) admissibility; [and]

(3) specificity,” as well as “that the application is made in good faith and is not intended as a

general fishing expedition.” United States v. Nixon, 418 U.S. 683, 700 (1974) (quotations

omitted); see also United States v. Khan, No. 06-CR-255 (DLI), 2009 WL 152582, at *2

(E.D.N.Y. Jan. 20, 2009) (applying the Nixon test to several subpoenas for trial testimony).

Although Rule 17(a) does not prescribe a procedure for quashing witness subpoenas, “courts

routinely have entertained motions seeking such relief and decided them by reference to

comparable principles.” Stern v. U.S. Dist. Ct., 214 F.3d 4, 17 (1st Cir. 2000).

         Pursuant to Federal Rule of Criminal Procedure 17(c)(2), “the court may quash or modify

[a] subpoena if compliance would be unreasonable or oppressive.” See, e.g., United States v.




ME1 37424384v.2
          Case 1:19-cr-10080-NMG Document 2171 Filed 09/09/21 Page 5 of 8




Henry, 482 F.3d 27, 30-31 (1st Cir. 2007) (affirming trial court’s decision to quash subpoenas

pursuant to Fed. R. Crim. P. 17(c)(2)); United States v. Bergeson, 425 F.3d 1221, 1227-28 (9th

Cir. 2005) (upholding district court order quashing subpoena for testimony pursuant to Fed. R.

Crim. P. 17(c)(2)).

                                           ARGUMENT

I.       DEFENDANTS SEEK TESTIMONY THAT THE COURT HAS EXCLUDED

         The defendants have not and cannot meet their burden of showing that the testimony of

Garfio, Reisman or Wandzilak is relevant, admissible and specific, measured against the Court’s

pretrial rulings. See United States v. Nixon, supra. (setting forth the requirements of “(1)

relevancy; (2) admissibility; [and] (3) specificity,”).

         1.       There is No Proper Testimony of Wandzilak and Reisman

         Wandzilak and Reisman had nothing to do with either defendants’ children’s applications

to USC and had no contact with defendants or their children. They were merely fundraisers in

the USC Athletics department and they did not solicit or have any involvement with any

donations that the defendants are alleged to have made to USC. In an attempt to get around this

impediment, defense counsel expanded his proposed testimony from them to include questions

concerning the Athletics Department’s customs and practices for both SubCo and fundraising,

and the expectation of honest services that employees should have met. This is precisely the

testimony that the Court sought to limit in its decision. Moreover, it is the same testimony the

defense is seeking from Garfio, and perhaps other witnesses, so it would be cumulative of them.

Finally, defense counsel claimed that the testimony of Wandzilak and Reisman should be

permitted on the tax charge defense. This assertion is wholly unsupported by any explanation

and is meritless.

         The defendants have completely failed to identify any proper testimony that Wandzilak


ME1 37424384v.2
          Case 1:19-cr-10080-NMG Document 2171 Filed 09/09/21 Page 6 of 8




and Reisman would provide. They were not involved in the defendants’ children’s applications

or admissions processes and should not be compelled to appear and testify.

         2.       Garfio Would Not Provide Admissible Testimony

         The defendants have not identified any testimony Garfio can provide regarding

Abdelaziz’s child. And with good reason, Abdelaziz’s child's application to USC occurred after

Garfio no longer worked for Donna Heinel, the USC administrator who presented Abdelaziz and

other applicants to Subco. FSI at ¶¶ 38, 118. Indeed, Garfio had no contact with either

defendant or their children. Instead, Garfio, who was Heinel’s assistant, merely received a few

emails from the USC water polo coaching staff about Wilson’s son, and put the information into

Wilson’s son’s packet of materials. Heinel then presented it to Subco. As such, his testimony

would be limited to describing that he placed information into a file. Such testimony is

cumulative of the emails themselves. Moreover, it hardly merits the Court’s and the jury’s time.

Subjecting Garfio to the hardship of appearing here for trial to simply provide that testimony is

unwarranted. Importantly, the Court has also ruled such testimony is irrelevant:

         [T]his trial is not going to be about the general admissions policy of the
         University of California or the method it uses to admit students. USC is not on
         trial here, and I will not have this case devolve into multiple side trials. Unless
         there's evidence that [(1)] a defendant was misinformed with respect to the
         admission policy of the subject university and/or [(2)] knew that USC admitted a
         specific unqualified student whose parent made a large donation to the school
         before that defendant entered into the alleged conspiracy with Singer, evidence of
         what other unrelated students and parents did has no bearing on the defendants'
         state of mind and, thus, is irrelevant to the requisite scienter that the government
         must prove in this case.

(Transcript, DE #2108 at 6:11-22).

         The defendants have failed to meet their burden of demonstrating “(1) relevancy; (2)

admissibility; [and] (3) specificity,” as well as “that the application is made in good faith and is

not intended as a general fishing expedition.” United States v. Nixon, supra. Permitting their



ME1 37424384v.2
          Case 1:19-cr-10080-NMG Document 2171 Filed 09/09/21 Page 7 of 8




testimony would only result in the unnecessary mini-trials that the Court sought to avoid by its

decision.

                                         CONCLUSION

         For all the foregoing reasons, Garfio, Reisman, and Wandzilak respectfully request that

this Court allow them to intervene in this matter and ask the Court to quash Defendants’

subpoenas commanding each of the witnesses’ appearances to testify at trial on September 13,

2021.

                                              Respectfully submitted,


                                              s/ Glenn A. MacKinlay
                                              Glenn A. MacKinlay
                                              McCarter & English, LLP
                                              265 Franklin Street
                                              Boston, MA 02110


Dated: September 9, 2021




ME1 37424384v.2
          Case 1:19-cr-10080-NMG Document 2171 Filed 09/09/21 Page 8 of 8




                  CERTIFICATION OF COMPLIANCE WITH LOCAL RULE 7.1

       I, Glenn A. MacKinlay, hereby certify that counsel for Garfio, Reisman, and Wandzilak
has conferred with counsel for the government, and with counsel for the defendants, Gamal
Abdelaziz and John Wilson, in good faith with respect to the instant motion and were unable to
resolve or narrow the issues presented herein.

Date: September 9, 2021

                                                     s/ Glenn A. MacKinlay
                                                     Glenn A. MacKinlay



                                 CERTIFICATE OF SERVICE

        I hereby certify that on this date this document filed through the CM/ECF system will be
sent electronically to the registered participants as identified on the NEF and paper copies will be
sent to those indicated as non-registered participants.


                                                     s/ Glenn A. MacKinlay
                                                     Glenn A. MacKinlay




ME1 37424384v.2
